Exhibit 10.2

EXHIBIT B

U.S. GUARANTEE AGREEMENT

THIS U.S. GUARANTEE AGREEMENT dated as of February 20, 2019 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish public limited company
(“STX”) and each of the Subsidiaries of STX listed on Schedule I hereto (each
such Subsidiary and STX collectively referred to as, the “Guarantors”) and THE
BANK OF NOVA SCOTIA, as administrative agent (in such capacity, the
“Administrative Agent”) for the Finance Parties (as defined in the Credit
Agreement referred to below).

W I T N E S S E T H:

WHEREAS reference is made to the Credit Agreement dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among STX, SEAGATE HDD CAYMAN, an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

WHEREAS (i) the Lenders have agreed to make Loans to the Borrower, and the
Issuing Banks have agreed to issue Letters of Credit for the account of the
Borrower, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement, and (ii) the other Finance Parties
counterparties to the Platinum Leases have agreed to continue to provide
Platinum Leases to STX, the Borrower or the Subsidiaries. Each of STX and each
Subsidiary acknowledges that it will derive substantial benefit from the making
of the Loans by the Lenders and the issuance of Letters of Credit by the Issuing
Banks, and each of STX, the Borrower and the Subsidiaries acknowledge that it
will derive substantial benefit from the making of the financial and other
accommodations and other arrangements provided by the other Finance Parties.

WHEREAS the obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Guarantors of a Guarantee Agreement in the form hereof. As
consideration therefor and in order to induce the Lenders to make Loans and the
Issuing Banks to issue Letters of Credit and the other Finance Parties to
continue or enter into additional Platinum Leases and provide other financial
and other accommodations and arrangements to the Loan Parties, the Guarantors
are willing to execute this Agreement.



--------------------------------------------------------------------------------



NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally, irrevocably and absolutely
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the Obligations (including all such amounts
which would become due but for the operation of the automatic stay under
Section 362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b) and any other laws of similar application); provided,
that to the extent relevant under applicable law, each Guarantor shall only be
liable under this Agreement for the maximum amount of such liability that can be
hereby incurred without rendering this Agreement, as it relates to such
Guarantor, voidable under applicable law relating to financial assistance,
fraudulent conveyance, fraudulent transfer or laws of similar application, and
not for any greater amount, provided further that the guarantees and indemnities
given by STX pursuant to this Agreement shall only apply to the extent that the
parties whose obligations are guaranteed hereunder are (or, at the time such
obligations were incurred, were) subsidiaries of STX. For the purposes of this
further proviso, the term “subsidiary” shall have the meaning given to it in
Section 7 of the Companies Act 2014 (as amended) (Ireland). Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any extension or renewal of any
Obligation. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, no Obligation of any U.S. Loan Party shall be required
to be Guaranteed by any CFC Subsidiary or any Qualified CFC Holding Company, in
each case of any U.S. Subsidiary.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by, and shall remain unconditional, irrevocable and absolute
irrespective of: (a) the failure of the Administrative Agent or any other
Finance Party (i) to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or any other Guarantor under the provisions
of the Credit Agreement, any other Loan Document or any Platinum Lease or
otherwise or (ii) to exercise any right or remedy against any other Guarantor
of, or collateral securing, any Obligations, (b) any rescission, waiver (except
the effect of any waiver obtained pursuant to Section 11(b)), amendment or
modification of, or any release from any terms or provisions of any other Loan
Document or Platinum Lease, any other Guarantee or any other agreement (in each
case pursuant to the terms thereof), including with respect to any other
Guarantor under this Agreement, or (c) any addition, exchange or release of any
collateral or of any Person that is (or will become) a guarantor (including a
Guarantor hereunder) of the Obligations, or any surrender or non-perfection of
any collateral, or any amendment to, or waiver or release of, or addition to, or
consent to or departure from, any other guaranty held by any Finance Party
securing any of the Obligations, or (d) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, any Guarantor.

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Finance Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Finance Party in favor of the
Borrower or any other Person.

 

2



--------------------------------------------------------------------------------



SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of all the Loan Document Obligations (other than unasserted contingent
indemnification obligations) and payment of, or provision for, the Specified
Obligations to the relevant Finance Parties as set forth in Section 9 in order
for the Termination Date to occur), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations (or any agreement evidencing the Obligations) or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent or any other Finance Party to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement relating to the Obligations, by any waiver
or modification of any provision of any thereof, by any default, failure or
delay, wilful or otherwise, in the performance of the Obligations or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of at law or in equity (other than the payment in full in
cash of all the Loan Document Obligations and payment of, or provision for, the
Specified Obligations to the relevant Finance Parties as set forth in Section 9
in order for the Termination Date to occur).

SECTION 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations (or any
agreement evidencing the Obligations) or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower or any other
Guarantor, other than the final payment in full in cash of all the Loan Document
Obligations (other than unasserted contingent indemnification obligations or, in
the case of an action seeking payment of less than all the Loan Document
Obligations, payment in full in cash of the portion of the Loan Document
Obligations sought in such action) and payment of, or provision for, the
Specified Obligations to the relevant Finance Parties as set forth in Section 9
in order for the Termination Date to occur.

SECTION 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Finance Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Guarantor to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent or such
other Finance Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of such Guarantor
against the Borrower or such other Guarantor arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment until the
occurrence of the Termination Date. If any amount shall erroneously be paid to
any Guarantor on account of such subrogation, contribution, reimbursement,
indemnity or similar right, such amount shall be held in trust for the benefit
of the Finance Parties and shall forthwith be paid to the Administrative Agent
(or if the Credit Agreement is no longer in effect and all Loan Document
Obligations have been paid in full in cash but the Termination Date has not
occurred, then to the remaining Finance Parties as their interests shall appear)
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

3



--------------------------------------------------------------------------------



SECTION 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Loan Party’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Finance Parties will have any duty to advise any Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 8. Representations and Warranties; Covenants.

(a)  Each Guarantor represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct in all material respects on the date hereof and as of the
date of a Borrowing or the date of issuance, amendment, renewal or extension of
a Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(b)  Each Guarantor covenants and agrees it will perform, comply with and be
bound by all of the covenants contained in the Credit Agreement which are
applicable to such Guarantor or its properties.

SECTION 9. Termination. The guarantees made hereunder shall terminate on the
date (a) when all the Loan Document Obligations have been paid in full in cash
(other than unasserted contingent indemnification obligations), the Commitments
have expired or been terminated, the principal of and interest on each Loan and
all fees payable under the Loan Documents shall have been paid in full, all
Letters of Credit shall have expired or been terminated (or otherwise provided
for in a manner satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed (the “Loan Document Termination Date”)
and (b) if any Platinum Lease Obligations or Obligations under the Swap
Agreements referred in clause (b) of the definition of “Obligations” in the
Credit Agreement (such Obligations, together with the Platinum Lease
Obligations, collectively, the “Specified Obligations”) remain outstanding on
the Loan Document Termination Date, when STX, the Borrower or any Subsidiary
shall have made collateral or other arrangements regarding the outstanding
Specified Obligations owing to, and commitments remaining from, the applicable
Finance Party as are reasonably satisfactory to such Finance Party (referred to
as the “Termination Date”). The guarantees made hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Finance Party or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In the event that any Guarantor ceases to
be a Subsidiary pursuant to a transaction permitted under the Credit Agreement,
such Guarantor shall be released from its obligations under this Agreement
without further action. Upon the release of a Guarantor from its obligations
under this Agreement pursuant to this Section, and at the sole expense of such
Guarantor, the Administrative Agent shall execute and deliver to such Guarantor
such documents as such Guarantor may reasonably request to evidence such
termination or release.

 

4



--------------------------------------------------------------------------------



SECTION 10. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and their respective
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Finance Parties, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
its rights or obligations hereunder or any interest herein without the prior
written consent of each Lender in accordance with the Credit Agreement (and any
such attempted assignment without such consent shall be void). This Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 11. Waivers; Amendment.

(a)  No failure or delay of any Finance Party in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent hereunder and of the other Finance Parties under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Guarantor in any
case shall entitle such Guarantor to any other or further notice or demand in
similar or other circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement (or, if the Loan Document Obligations have
been paid in full in cash (other than unasserted contingent indemnification
obligations) and the Credit Agreement has been terminated prior to the
Termination Date, then with the consent of any remaining Finance Parties whose
Specified Obligations continue to be guaranteed hereby).

 

5



--------------------------------------------------------------------------------



SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 13. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement or, if the
Loan Document Obligations have been paid in full in cash and the Credit
Agreement has been terminated prior to the Termination Date, then as specified
in writing by any remaining Finance Parties whose Specified Obligations continue
to be guaranteed hereby. All communications and notices hereunder to each
Guarantor shall be given to it at its address or telecopy number set forth in
Schedule I hereto, with a copy to the Borrower.

SECTION 14. Survival of Agreement; Severability.

(a)  All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Administrative
Agent and the other Finance Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and the issuance of the
Letters of Credit, regardless of any investigation made by the Finance Parties
or on their behalf and notwithstanding that any Finance Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect until the Termination Date has occurred.

(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 15. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10. Delivery
of an executed signature page to this Agreement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 16. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement,
which are hereby incorporated into this Agreement by this reference.

 

6



--------------------------------------------------------------------------------



SECTION 17. Jurisdiction; Consent to Service of Process.

(a)  Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State Court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent or any other Finance Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.

(b)  Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Guarantor hereby appoints Seagate Technology (US)
Holdings, Inc. as its agent for service of process in the United States and
Seagate Technology (US) Holdings, Inc. hereby accepts such appointment. Seagate
Technology (US) Holdings, Inc. agrees that its appointment is irrevocable so
long as any Termination Date has not occurred and that it shall give the
Administrative Agent at least 10 Business Days notice of any change to its
address upon which service of process can be made on it pursuant to this
Section. In any event, the address at which service of process can be made shall
be an address located in New York or California.

SECTION 18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

7



--------------------------------------------------------------------------------



SECTION 19. Additional Guarantors. Pursuant to Section 5.13 of the Credit
Agreement and the Guarantee Requirement, certain Subsidiaries formed or acquired
after the Effective Date are required to execute a Guarantee Agreement. Upon
execution and delivery after the date hereof by the Administrative Agent and
such a Subsidiary Loan Party of an instrument in the form of Annex 1 hereto,
such Subsidiary Loan Party shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

SECTION 20. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Finance Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Finance Party to or for the credit or the account of any
Guarantor against any or all the obligations of such Guarantor then existing
under this Agreement and the other Loan Documents held by such Finance Party,
irrespective of whether or not such Finance Party shall have made any demand
under this Agreement or any other Loan Document. The applicable Finance Party
shall notify STX and the Administrative Agent of such setoff and application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Finance Party under this Section are in addition to other rights
and remedies (including any other rights of setoff) that such Finance Party may
have.

SECTION 21. Tax Indemnification. Each Guarantor hereby agrees to be bound by the
terms of Section 2.16 of the Credit Agreement, insofar as any provision of such
Section applies to any Loan Party.

SECTION 22. Other Guarantee Agreements. If any conflict or inconsistency exists
between this Agreement and any other guarantee agreements with a Finance Party
providing guarantees for the Specified Obligations, this Agreement shall govern
until the Termination Date.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

/s/ William David Mosley

Name:

 

William David Mosley

Title:

 

Chief Executive Officer

By:

 

/s/ Gianluca Romano

Name:

 

Gianluca Romano

Title:

 

Chief Financial Officer and

 

Executive Vice President

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as

Administrative Agent

By:

 

/s/ Jason Rinne

Name:

 

Jason Rinne

Title:

 

Director

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE DATA STORAGE TECHNOLOGY

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE GLOBAL TECHNOLOGY

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY (US) HOLDINGS, INC.

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY INTERNATIONAL

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY (IRELAND)

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY LLC

By: Seagate Technology (US) Holdings, Inc. as Managing Member

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE INTERNATIONAL (JOHOR) SON. BHD.

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY (THAILAND) LIMITED

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the U.S. Guarantee Agreement



--------------------------------------------------------------------------------



Schedule I to the

U.S. Guarantee Agreement

Address for all Guarantors

c/o Seagate Technology

10200 S. De Anza Blvd.

Cupertino, California 95014

Attention: Walter Chang

Email: walter.chang@seagate.com

 

Guarantor

 

Jurisdiction of Organization

Seagate Technology Public Limited Company

 

Ireland

Seagate Technology

 

Cayman Islands

Seagate Global Technology

 

Cayman Islands

Seagate Data Storage Technology

 

Cayman Islands

Seagate Technology (US) Holdings, Inc.

 

Delaware

Seagate Technology International

 

Cayman Islands

Seagate Technology (Ireland)

 

Cayman Islands

Seagate Technology LLC

 

Delaware

Seagate International (Johor) Sdn Bhd.

 

Malaysia

Seagate Technology (Thailand) Limited

 

Thailand

Seagate Singapore International Headquarters Pte. Ltd.

 

Singapore



--------------------------------------------------------------------------------



Annex 1 to the

U.S. Guarantee Agreement

SUPPLEMENT

THIS SUPPLEMENT, dated as of [    ] (this “Supplement”), to the U.S. Guarantee
Agreement dated as of February 20, 2019 (as the same may be amended,
supplemented or otherwise modified from time to time, the “U.S. Guarantee
Agreement”), among SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish company
(“STX”) and each of the Subsidiaries of STX from time to time party thereto
(each such Subsidiary and STX collectively referred to as, the “Guarantors”) and
THE BANK OF NOVA SCOTIA, as administrative agent (in such capacity, the
“Administrative Agent”) for the Finance Parties (as defined in the Credit
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, reference is made to the Credit Agreement dated as of February 20, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STX, SEAGATE HDD CAYMAN, an exempted company incorporated
with limited liability under the laws of the Cayman Islands (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the U.S. Guarantee
Agreement and the Credit Agreement.

WHEREAS, the Guarantors have entered into the U.S. Guarantee Agreement in order
to induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit. Pursuant to Section 5.13 of the Credit Agreement and the Guarantee
Requirement, certain Subsidiaries formed or acquired after the Effective Date
are required to execute a Guarantee Agreement. Section 19 of the U.S. Guarantee
Agreement provides that additional Subsidiaries may become Guarantors under the
U.S. Guarantee Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary Loan Party (the “New Guarantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the U.S. Guarantee Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

NOW, THEREFORE, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 19 of the U.S. Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the U.S.
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the U.S. Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof, except to the extent a representation and warranty expressly
relates solely to a specific date, in which case such representation and
warranty shall be true and correct on such date. Each reference to a “Guarantor”
in the U.S. Guarantee Agreement shall be deemed to include the New Guarantor.
The U.S. Guarantee Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------



SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Finance Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the U.S. Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the U.S. Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent (but subject to Section 9.03(a) of the Credit Agreement).

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the U.S. Guarantee Agreement as of the day and year
first above written.

 

[NAME OF NEW GUARANTOR]

By:

 

 

Name:

 

Title:

 

Address:

 

THE BANK OF NOVA SCOTIA, as

Administrative Agent

By:

 

 

Name:

 

Title:

 

Signature Page for Supplement to the U.S. Guarantee Agreement